DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 7 and 8 are allowable as the examiner was unable to find appropriate matter to combine and reject them.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: instructions for receiving, instructions for classifying, instructions for generating, and instructions for processing in claim 9.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  The preamble of claim 9 teaches the necessary structure: software product comprising instructions, stored on computer-readable media, wherein the instructions, when executed by a computer, perform steps for natural language interface development.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 10, are rejected under 35 U.S.C. 102a1 as being anticipated by Sanchez et al. (US 20180032874 A1, published: 2/1/2018).
Claim 1:  Sanchez teaches a natural language interface development method, comprising:
receiving, from a natural language interface and for a plurality of conversations, conversational data including user utterances (once the messages have been mapped into multidimensional space through the vectorization operation, the topic detection module 330 may detect one or more topics within the vectorized document at block 410.  The groups of vector points may define the various topics contained within the message sequence, which may be detected using, for example, a clustering methodology [Sanchez, 0042, FIG. 7]);
classifying each of the conversations to determine one or more intents for each of the user utterances (the groups of vector points may define the various topics contained within the message sequence, which may be detected using, for example, a clustering methodology [Sanchez, 0044, FIG. 9])
generating, for each of the conversations, a control flow diagram showing the intents and sequential flow of the conversation (the model generation module 335 may generate one or more models that is representative of the relationships (e.g., ordering) between the topics detected using the topic detection module 330. This is illustrated in FIG. 8, for example, where the model represents Tickets #1, #2, and #3 along with the sequence Topic 1-Topic 4-Topic 1, which is not included in any ticket in the documents that were vectorized and topics detected [Sanchez, 0043, FIG. 8]); and
processing each of the control flow diagrams to generate a graph embedding representative of the conversation (topics A, B, C, D and E were discovered through a semantic-aware clustering method, and are represented in the graph as nodes. A connection between nodes "Topic A" and "Topic C" represents that, at some point, a message with topic A was followed by a message with topic C [Sanchez, 0022, FIG. 10]).

Claim 2:  Sanchez teaches the natural language interface development method of claim 1.  Sanchez further teaches further comprising displaying at least one of the control flow diagrams to a designer of the natural language interface (when data are processed, organized, structured or presented in a given context so as to make it useful, it is called content or information [Sanchez, 0020]).

Claim 9:  Sanchez teaches a software product comprising instructions, stored on computer-readable media, wherein the instructions, when executed by a computer, perform steps for natural language interface development, comprising:
instructions for receiving, from a natural language interface and for a plurality of conversations, conversational data including user utterances (once the messages have been mapped into multidimensional space through the vectorization operation, the topic detection module 330 may detect one or more topics within the vectorized document at block 410.  The groups of vector points may define the various topics contained within the message sequence, which may be detected using, for example, a clustering methodology [Sanchez, 0042, FIG. 7]);
instructions for classifying each of the conversations to determine intents for each of the user utterances (the groups of vector points may define the various topics contained within the message sequence, which may be detected using, for example, a clustering methodology [Sanchez, 0044, FIG. 9]);
instructions for generating, for each of the conversations, a control flow diagram showing the intents and sequential flow of the conversation (the model generation module 335 may generate one or more models that is representative of the relationships (e.g., ordering) between the topics detected using the topic detection module 330. This is illustrated in FIG. 8, for example, where the model represents Tickets #1, #2, and #3 along with the sequence Topic 1-Topic 4-Topic 1, which is not included in any ticket in the documents that were vectorized and topics detected [Sanchez, 0043, FIG. 8])
instructions for processing each of the control flow diagrams to generate a graph embedding representative of the conversation (topics A, B, C, D and E were discovered through a semantic-aware clustering method, and are represented in the graph as nodes. A connection between nodes "Topic A" and "Topic C" represents that, at some point, a message with topic A was followed by a message with topic C [Sanchez, 0022, FIG. 10]).

Claim 10:  Sanchez teaches the software product of claim 9.  Sanchez further teaches further comprising instructions for displaying at least one of the control flow diagrams to a designer of the natural language interface (when data are processed, organized, structured or presented in a given context so as to make it useful, it is called content or information [Sanchez, 0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (US 20180032874 A1, published: 2/1/2018), in view of Hatlelid et al. (US 6404438 B1, published: 6/11/2002), and in further view of Aradilla et al. (US 20180129408 A1, published: 5/10/2018).
Claim 3:  Sanchez teaches the natural language interface development method of claim 1.  Sanchez does not teach further comprising: generating a behavioral user segmentation graph, based upon the graph embeddings, where each of the conversations is represented as a dot; displaying the behavioral user segmentation graph to a designer of the natural language interface; and wherein spatial proximity of the dots within the behavioral user segmentation graph indicates similarity of intent in the conversations.
However, Hatlelid teaches generating a behavioral user segmentation graph, based upon the graph embeddings; displaying the behavioral user segmentation graph to a designer of the natural language interface (FIG. 10a illustrates the gesture wheel interface 1050, a graphical interface for selecting a desired gesture to correspond to the behavioral information the user 100 is attempting to convey [Hatlelid, 15:14-17]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the natural language classification and processing invention of Sanchez to include the behavioral user segmentation graph feature of Hatlelid.
One would have been motivated to make this modification in view of the universal nature of mathematical graphs to describe natural systems.  By including the segmentation graph, users are able to perceive information in a relatable way that more accurately describes the system presented.

The combination of Sanchez and Hatlelid, does not teach generating a behavioral user segmentation graph, where each of the conversations is represented as a dot; and wherein spatial proximity of the dots within the behavioral user segmentation graph indicates similarity of intent in the conversations.
However, Aradilla teaches generating a behavioral user segmentation graph, where each of the conversations is represented as a dot; and wherein spatial proximity of the dots within the behavioral user segmentation graph indicates similarity of intent in the conversations (the result for each node of the segmentation graph, e.g., each segmentation point and associated segment (or groups thereof), is a set of possible characters with associated probabilities based on the characteristics of that segment (or group of segments) [Aradilla, 0077].  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim [MPEP 2114, II]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the natural language classification and processing invention of the combination of Sanchez and Hatlelid, to include the segmentation graph with dots feature of Aradilla.
One would have been motivated to make this modification to draw the user's attention to graphical data that provides a meaningful and logical perspective of the presented data.

Claim 11:  Sanchez teaches the software product of claim 9.  Sanchez does not teach further comprising: instructions for generating a behavioral user segmentation graph, based upon the graph embeddings, where each of the conversations is represented as a dot; instructions for displaying the behavioral user segmentation graph to a designer of the natural language interface; and wherein spatial proximity of the dots within the behavioral user segmentation graph indicates similarity of intent in the conversations.
However, Hatlelid teaches further comprising: instructions for generating a behavioral user segmentation graph, based upon the graph embeddings; instructions for displaying the behavioral user segmentation graph to a designer of the natural language interface (FIG. 10a illustrates the gesture wheel interface 1050, a graphical interface for selecting a desired gesture to correspond to the behavioral information the user 100 is attempting to convey [Hatlelid, 15:14-17]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the natural language classification and processing invention of Sanchez to include the behavioral user segmentation graph feature of Hatlelid.
One would have been motivated to make this modification in view of the universal nature of mathematical graphs to describe natural systems.  By including the segmentation graph, users are able to perceive information in a relatable way that more accurately describes the system presented.

The combination of Sanchez and Hatlelid, does not teach further comprising: instructions for generating a behavioral user segmentation graph, based upon the graph embeddings, where each of the conversations is represented as a dot; and wherein spatial proximity of the dots within the behavioral user segmentation graph indicates similarity of intent in the conversations.
However, Aradilla teaches further comprising: instructions for generating a behavioral user segmentation graph, based upon the graph embeddings, where each of the conversations is represented as a dot; and wherein spatial proximity of the dots within the behavioral user segmentation graph indicates similarity of intent in the conversations (the result for each node of the segmentation graph, e.g., each segmentation point and associated segment (or groups thereof), is a set of possible characters with associated probabilities based on the characteristics of that segment (or group of segments) [Aradilla, 0077].  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim [MPEP 2114, II]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the natural language classification and processing invention of the combination of Sanchez and Hatlelid, to include the segmentation graph with dots feature of Aradilla.
One would have been motivated to make this modification to draw the user's attention to graphical data that provides a meaningful and logical perspective of the presented data.

Additional References
Analysis of Natural Language for classification:
Porter (US 20190057143 A1, filed: 8/21/2017)
Heltewig et al. (US 20200234700 A1, filed: 7/14/2017)
Trim et al. (US 20190228107 A1, filed: 1/25/2018)
Anbazhagan et al. (US 20180366114 A, filed: 6/16/2017)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145